DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species d (Figure 12) in the reply filed on 3/4/21 is acknowledged.  The traversal is on the ground(s) that is that claims 6 and 7 are both directed to the electrode plate of claim 1 and are in the same technical field as the other non-withdrawn claims.  This is not found persuasive because the species represent mutually exclusive embodiments which do not overlap in scope.  In other words, the embodiments are not obvious variants.  Thus, they would require search in specific group/subgroups in combination with specific key words for that species in order to find arts relevant to that species.  For example, Claims 6-7 and 15-16 is directed to a species of a second protective layer having a greater hardness that the conductive layer which would require a different search group/subgroup in combination with key words as opposed to the other species that does not require the particular limitation.  
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 4/4/2019.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract has over 150 words long the abstract should avoid phrases such as “The present disclosure”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), in view of Tsuji et al., US 20170047575 (hereinafter, Tsuji).
As to Claim 1:
	Hong discloses an electrode plate of a secondary battery [0056, 0057], comprising: 
a current collector (see “… current collecting layer 121…”, [0009, 0048]);
an active material layer (see “… active material layer 122…”, [0054]); 
a conductive structure (see “… lead 130…”, [0059, 0095]); and 
a first protective layer (see “… electric insulation layer may include a first anti-leakage units… 115_1…”, [0008, 0091]),
wherein the current collector comprises an insulating layer and a conductive layer disposed on the insulating layer (see “… insulation layer 110 may include a base unit 113…”, [0043]), the conductive layer includes a main body portion and a protrusion portion connected to the main body portion, a surface of the main body portion facing away from the insulating layer is covered by the active material layer, and a surface of the protrusion portion facing away from the insulating layer is uncovered by the active material layer (see Fig. 4 below),
the conductive structure is welded to the protrusion portion and thus a welded zone is formed (see Fig. 4 below), and
the first protective layer has elasticity (see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011]).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

	However, Hong does not disclose a protective layer arranged as claimed.
	In the same field of endeavor, Tsuji also discloses a secondary battery [0040, 0064] having a lead 24 welded to the uncoated region of the current collector 40, [0023, 0028] similar to that of Hong.  Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji further teaches that the insulating layer can be made from 

    PNG
    media_image2.png
    461
    237
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    217
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 3:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji discloses in figures below that a surface of the first protective layer facing away from the protrusion portion is closer to the insulating layer than a surface of the active material layer facing away from the main body portion (as shown below – the protective layer can covers all around the lead/terminal of Hong and thus there would be a surface of the protective layer that is closer to the insulating layer of Hong than the active material layer). Tsuji teaches 

    PNG
    media_image2.png
    461
    237
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    217
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 4:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 5:
(see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011] – thus, the resin/adhesive is inherently has smaller modulus of elasticity than the protrusion portion since metal is stiffer than resin/adhesive material).
Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 8:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further discloses a third protective layer covering a surface of the welded zone facing away from the protrusion portion, wherein the third protective layer is connected to the first protective layer, and is made of a material same as the first protective layer.

    PNG
    media_image4.png
    469
    489
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 9:
Hong does not disclose a protective layer arranged as claimed.
	Tsuji discloses the first protective layer extends to edges of both sides of the protrusion portion in a length direction of the electrode plate, and the first protective layer has a dimension in a range of 2 mm to 4 mm along a height direction of the electrode plate (see “… the width W.sub.11 of the firs uncoated region 40a is preferably 2 mm to 4 mm…”, [0031] – note that the protective layer can cover the whole uncoated region as shown in Figure 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the 
As to Claim 10:
	Hong discloses a secondary battery [0056, 0057], comprising: 
an electrode assembly, wherein the electrode assembly comprises an electrode plate, the electrode plate [0056, 0057] comprising:
a current collector (see “… current collecting layer 121…”, [0009, 0048]);
an active material layer (see “… active material layer 122…”, [0054]); 
a conductive structure (see “… lead 130…”, [0059, 0095]); and 
a first protective layer (see “… electric insulation layer may include a first anti-leakage units… 115_1…”, [0008, 0091]),
wherein the current collector comprises an insulating layer and a conductive layer disposed on the insulating layer (see “… insulation layer 110 may include a base unit 113…”, [0043]), the conductive layer includes a main body portion and a protrusion portion connected to the main body portion, a surface of the main body portion facing away from the insulating layer is covered by the active material layer, and a surface of the protrusion portion facing away from the insulating layer is uncovered by the active material layer (see Fig. 4 below),
the conductive structure is welded to the protrusion portion and thus a welded zone is formed (see Fig. 4 below), and
the first protective layer has elasticity (see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011]).

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

	However, Hong does not disclose a protective layer arranged as claimed.
	In the same field of endeavor, Tsuji also discloses a secondary battery [0040, 0064] having a lead 24 welded to the uncoated region of the current collector 40, [0023, 0028] similar to that of Hong.  Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji further teaches that the insulating layer can be made from 

    PNG
    media_image2.png
    461
    237
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    217
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 12:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji discloses in figures below that a surface of the first protective layer facing away from the protrusion portion is closer to the insulating layer than a surface of the active material layer facing away from the main body portion (as shown below – the protective layer can covers all around the lead/terminal of Hong and thus there would be a surface of the protective layer that is closer to the insulating layer of Hong than the active material layer). Tsuji teaches 

    PNG
    media_image2.png
    461
    237
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    217
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 13:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 14:
(see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011] – thus, the resin/adhesive is inherently has smaller modulus of elasticity than the protrusion portion since metal is stiffer than resin/adhesive material).
Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 17:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further discloses a third protective layer covering a surface of the welded zone facing away from the protrusion portion, wherein the third protective layer is connected to the first protective layer, and is made of a material same as the first protective layer.

    PNG
    media_image4.png
    469
    489
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 18:
Hong does not disclose a protective layer arranged as claimed.
	Tsuji discloses the first protective layer extends to edges of both sides of the protrusion portion in a length direction of the electrode plate, and the first protective layer has a dimension in a range of 2 mm to 4 mm along a height direction of the electrode plate (see “… the width W.sub.11 of the firs uncoated region 40a is preferably 2 mm to 4 mm…”, [0031] – note that the protective layer can cover the whole uncoated region as shown in Figure 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the 
As to Claim 19:
	Hong discloses a portion of the insulating layer corresponding to the protrusions portions and the protrusion portion together form a current guiding portion (see “… insulation layer 110 may include a base unit 113…”, [0043]; (see Fig. 4 below);

    PNG
    media_image1.png
    752
    651
    media_image1.png
    Greyscale

the electrode plate includes a plurality of current guiding portions and a plurality of conductive structures, the plurality of current guiding portions is stacked, and every two adjacent current guiding (see “first terminal unit 230…” [0101], Fig. 7a below).

    PNG
    media_image5.png
    450
    525
    media_image5.png
    Greyscale

While Hong discloses protective layer and protrusion portion and also Hong discloses that the conductive structure/protrusion portion can be bent as shown in the figure below, Hong does not disclose the protective layer arranged as claimed.

    PNG
    media_image6.png
    313
    480
    media_image6.png
    Greyscale



    PNG
    media_image2.png
    461
    237
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    217
    media_image3.png
    Greyscale

	Tsuji further discloses that the conductive structure that is partially covered by the protective layer can be bent as shown in Figure 5.
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723